DETAILED ACTION
This Office Action is a response to Applicant’s Argument and Amendment submitted on
August 04, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Claim Interpretation for Claims 1 and 9 in the previous Office Action is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 112
The rejections to the Claims in the previous Office Action for indefiniteness is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (U.S. Publication 2012/0101561; previously of record).
Regarding Claim 1, Porter discloses (see Paragraphs 33, 37, 40, 42, 62, and Figures 1, and 2) a delivery system (10; see Paragraph 33) comprising: a primary sheath (14; see Paragraph 37) extending from a primary sheath distal end (46) to a 
Regarding Claim 8, Porter further discloses (see Paragraphs 38, 44, and 45) the primary sheath (14) longitudinally translates proximally relative to the secondary sheath (12) to deploy the prosthesis (20) from the contracted delivery state to an expanded 
Regarding Claim 9, Porter discloses see Paragraphs 33, 37, 40, 42, 62, and Figures 1, and 2) a delivery system (10; see Paragraph 33) comprising: a primary sheath (14; see Paragraph 37) extending from a primary sheath distal end (46) to a primary sheath proximal end (44) and comprising a primary sheath lumen (40) from the primary sheath distal end to the primary sheath proximal end; a secondary sheath (12; see Paragraph 33) extending from a secondary sheath distal end (28) to a secondary sheath proximal end (26) and comprising a secondary sheath lumen (30) from the secondary sheath distal end to the secondary sheath proximal end, the primary sheath at least partially received within the secondary sheath lumen such that the primary sheath translates longitudinally within the secondary sheath lumen (See Paragraph 42 and Figure 2), wherein the delivery system has a loaded configuration in which a prosthesis (20) having proximal (closest to 56) and distal ends (closest to 58) is received within the primary sheath lumen adjacent to the primary sheath distal end in a contracted delivery state (see Paragraph 40); a length reference section (80 and/or 82; see Paragraph 62) disposed at the secondary sheath proximal end, wherein the length reference section indicates a preselected length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state of the prosthesis (“a reference point of the visual marker 82 of the introducer sheath 14 may be aligned with a reference point of the delivery catheter 12 [e.g., a visual marker 82 of the delivery catheter 12 and/or proximal end of the hub assembly 24 of the delivery catheter 12] to indicate to a user that the introducer sheath 14 has been 
Regarding Claim 11, Porter further discloses (see Paragraph 44) the sheath-locking section (24 with 42) comprises a pressure application assembly (interference fit; see Paragraph 44) that selectively applies pressure to an outer surface of the primary sheath (attachment portion of 42) in a radial direction.
Regarding Claim 14, Porter further discloses (see Paragraph 44) the sheath-locking section comprises (24 with 42) a structure (42) that longitudinally translates on and along the primary sheath (the primary sheath 10 translates along the entire structure of 12 to include 24 when translating) between an unlocked state in which the primary sheath longitudinally translates relative to the secondary sheath and a locked state in which the primary sheath is locked to the secondary sheath with respect to longitudinal translation (see Paragraph 44).
Regarding Claim 20, Porter discloses a method (see Paragraphs 37, 40, 42, 46, 47, 49, 50, 62, Figures 1, and 2) to deploy a prosthesis (20), the method comprising: providing a primary sheath (14), a secondary sheath (12), and a prosthesis (see Paragraph 37), where the primary sheath extends from a primary sheath distal end (46) to a primary sheath proximal end (44) and comprises a primary sheath lumen (40) from the primary sheath distal end to the primary sheath proximal end, where the secondary .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. Publication 2012/0101561; previously of record) in view of Ellis et al. (U. S. Publication 2009/0228015; previously of record) hereinafter Ellis.
Regarding Claims 2-7, 13, 18, and 19, Porter discloses the invention of Claim 1. 
Porter does not explicitly disclose Claim 2 the length reference section comprises an indicator window assembly disposed at the secondary sheath proximal end, the indicator window assembly comprising an indicator window assembly proximal end and an indicator window assembly distal end and comprising an indicator window assembly lumen from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least partially receiving the primary sheath; Claim 3 the indicator window assembly comprises an indicator window through which an outer surface of the primary sheath is observable; Claim 4 the length reference section further comprises at least one indicia disposed at the outer surface of the primary sheath at a position calibrated such that when the Claim 5 the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state indicates a length of the prosthesis that extends distal to the secondary sheath distal end during the contracted delivery state; Claim 6 the length reference section further comprises a plurality of indicia disposed at the outer surface of the primary sheath, each indicia of the plurality of indicia being longitudinally spaced apart from each other indicia of the plurality of indicia, wherein each of the plurality of indicia becomes observable through the indicator window as the primary sheath longitudinally translates through the indicator window assembly lumen; Claim 7 each indicia of the plurality of indicia is disposed at a respective position calibrated such that when the indicia is longitudinally aligned with and observable through the indicator window, the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state of the prosthesis is indicated; Claim 13 the length reference section comprises an indicator window assembly comprising an indicator window through which the outer surface of the primary sheath is observable, the threaded structure and the sleeve being longitudinally aligned with the indicator window; Claim 18 the length reference section comprises an indicator window assembly disposed at the secondary sheath proximal end, the indicator window assembly comprising an indicator window assembly proximal end and an indicator window assembly distal end and comprising an indicator window assembly lumen from the indicator window assembly proximal end to the indicator window assembly distal Claim 19 the indicator window assembly comprises an indicator window through which the outer surface of the primary sheath is observable.
Ellis teaches (see Paragraphs 19-21) a device for measuring the size of a desired implant (tissue graft) and implanting the implant (400; see Paragraph 21) wherein Claim 2 the length reference section (21a, 21b, 21c, and 14) comprises an indicator window assembly (21c) disposed at the secondary sheath proximal end (portion of 21 aligned with 21a; see Figure 3), the indicator window assembly comprising an indicator window assembly proximal end (portion of 21c aligned with 21a; see Figure 3) and an indicator window assembly distal end (portion of 21c aligned with 21b; see Figure 3; see Figure 3) and comprising an indicator window assembly lumen (lumen for 10 to move distally and proximally) from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least partially receiving the primary sheath (10); Claim 3 the indicator window assembly (see Figure 3) comprises an indicator window (21c) through which an outer surface (10) of the primary sheath is observable; Claim 4 the length reference section (21a, 21b, 21c, and 14) comprises an indicator window assembly (21c) disposed at the secondary sheath proximal end (see Figure 3), the indicator window assembly comprising an indicator window assembly proximal end (see Figure 3) and an indicator window assembly distal end (portion of 21c aligned with 21a; see Figure 3) and comprising an indicator window assembly lumen (gap of 10 and wall 21) from the indicator window assembly proximal end to the indicator window assembly Claim 6 the length reference section (21a, 21b, 21c, and 14) further comprises a plurality of indicia (14, 15, 21a and 21b; see Paragraph 17 and Figure 3) disposed at the outer surface of the primary sheath (14 and 15 are on the outer surface 10), each indicia of the plurality of indicia being longitudinally spaced apart from each other indicia of the plurality of indicia (15 is a starting mark with 14 on one side; see Paragraph 18), wherein each of the plurality of indicia becomes observable through the indicator window as the primary sheath longitudinally translates through the indicator window assembly lumen (14 is shown in Figure 3, 15 is a start point to define a distance 14; the distance of 14 and 15 can vary based on intended use); Claim 7 each indicia of the plurality of indicia (14, 15, 21a and 21b; see Paragraph 17 and Figure 3) is disposed at a respective position calibrated such that when the indicia is longitudinally aligned with and observable through the indicator window (21c), the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state of the prosthesis is indicated (see Paragraph 20); Claim 13 the length reference section (21a, 21b, 21c, and 14) comprises an indicator window assembly (21c) comprising an indicator window (21C) through which the outer surface of the primary sheath is observable (See Figure 3), the threaded structure and the sleeve being longitudinally aligned with the indicator window (they fall a longitudinal axis approximated by 10); Claim 18 the length reference section (21a, 21b, 21c, and 14) comprises an indicator window assembly (21a, 21b, and 21c) disposed at the secondary sheath proximal end, the indicator window assembly comprising an indicator window assembly proximal end (portion of 21c aligned with 21b; see Figure 3) and an  Claim 19 the indicator window assembly (21a, 21b, and 21c)  comprises an indicator window (21c) through which the outer surface of the primary sheath (10, namely 14 on the surface of 10) is observable in the same field of endeavor for the purpose of viewing the indicia [of the length reference section] (see Paragraph 19).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Porter’s delivery system with a window assembly taught by Ellis in order to improve viewing the indicia markings.
Regarding Claim 12, Porter discloses the invention of Claim 9. 
Porter does not the pressure application assembly comprises: a threaded structure passing through a wall of the secondary sheath; and a sleeve that conforms to the outer surface of the primary sheath, the sleeve disposed at a top of the threaded structure, wherein turning the threaded structure within the wall of the secondary sheath selectively applies pressure to the outer surface of the primary sheath in the radial direction.
	Ellis teaches (see Paragraphs 19-21) a device for measuring the size of a desired implant (tissue graft) and implanting the implant (400; see Paragraph 21) with a longitudinal sliding cylinder (10) moveable inside of another cylinder (21) wherein the pressure application assembly comprises: a threaded structure (23b) passing through a 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Porter’s delivery system with a pressure application assembly taught by Ellis in order to lock the primary and secondary sheath to each other.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. Publication 2012/0101561; previously of record) in view of Shumer et al. (U. S. Publication 2007/0100422; previously of record) hereinafter Shumer.
Regarding Claim 10, Porter discloses the invention of Claim 9 as disclosed above. 
However, Porter does not discloses a valve assembly. 
	Shumer teaches (see Paragraph 16) a stent delivery system with multiple shafts to deploy a radially expandable prosthesis with a locking section that can be distal or more proximal (see Paragraph 72) wherein the sheath-locking section comprises a valve assembly (193) disposed at the secondary sheath proximal end (see Figure 12), the valve assembly comprising a valve (199) having an open state in which the primary sheath longitudinally translates through the valve (see Paragraph 159) and a closed 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Porter’s delivery system with a valve assembly taught by Shumen in order to provide flushing of the lumen.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. Publication 2012/0101561; previously of record) in view of Kao (U. S. Publication 2011/0307049; previously of record).
Regarding Claims 15-17, Porter discloses the invention of Claim 14 as disclosed above. 
Porter does not discloses Claim 15 in the locked state, at least a portion of the structure abuts the secondary sheath proximal end, and wherein the structure comprises at least one flexible portion that locks to the secondary sheath in the locked state; Claim 16 the sheath-locking section further comprises: a taper defined in the secondary sheath proximal end; and a slot defined in the secondary sheath proximal end, the slot disposed distal to the taper, wherein the at least one flexible portion comprises a radial protrusion, and longitudinally translating the structure from the unlocked state to the locked state causes the at least one flexible portion to bend radially inward until the radial protrusion engages the slot; and Claim 17 the taper extends circumferentially within the secondary sheath lumen; the slot extends circumferentially within the secondary sheath lumen; and the at least one flexible portion 
	Kao teaches (see Paragraph 16) a stent delivery system with multiple shafts to deploy a radially expandable prosthesis with a locking section that can be distal or more proximal (see Paragraph 72) wherein Claim 15 in the locked state, at least a portion of the structure (1126) abuts the secondary sheath proximal end, and wherein the structure comprises at least one flexible portion (arms created by 1129; see Paragraph 89) that locks to the secondary sheath in the locked state (by expanding into 1140 and creating a snap-fit section); Claim 16 wherein the sheath-locking section further comprises: a taper (Luer Taper; see Paragraph 65) defined in the secondary sheath proximal end; and a slot (multiple openings [1140]) defined in the secondary sheath proximal end, the slot disposed distal (Paragraph 65 states the hubs are on the proximal end; the slots 1140 have a body 1134 on the end, so it would have to be distal to at minimum the beginning of the taper) to the taper, wherein the at least one flexible portion comprises a radial protrusion, and longitudinally translating the structure from the unlocked state to the locked state causes the at least one flexible portion to bend radially inward until the radial protrusion engages the slot (“forcing the resilient arms into a collapsed configuration”; see Paragraph 89); and Claim 17 the taper (Luer Taper; see Paragraph 65) extends circumferentially within the secondary sheath lumen; the slot (multiple openings [1140]) extends circumferentially within the secondary sheath lumen; and the at least one flexible portion comprises a plurality of flexible portions circumferentially disposed around the outer surface of the primary sheath (see Figure 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known sheath locking section, threads or inference fit in Porter (see Paragraph 44), for another sheath locking section, snap fit as taught in Kao, since Kao teaches (see Paragraph 19) that a snap fit or interference fit are suitable for securing sheaths together. The substitution of the snap fit as taught in Kao would have yielded predictable results, namely, securing the sheaths together to prevent longitudinal movement. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The applicant states that the Porter does not disclose the amended portion of Claim 1. Porter discloses a markers 80 and 82 that help indicate to the user the location of 12 and 14 (primary and secondary sheath). The markers provide awareness to the user of distal movement of the primary sheath in reference of the secondary sheath and its distal end, namely the portion of the primary sheath is reference to guidewire port disposed at the distal end of the secondary sheath (see Paragraphs 62 and 63). Therefore the markers of Porter are a length reference section that indicated a preselected length (relative to the guidewire port, located at the distal end of the secondary sheath) indicates a length . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771